Citation Nr: 1638944	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-00 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a low back condition to include lumbosacral disc disease and lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to December 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded these matters in February 2015, August 2015, and May 2016 for additional development.  The case now has been returned to the Board for further appellate consideration.

In a November 2012 statement the Veteran raised the issue of entitlement to special monthly pension based on need for aid and attendance.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right ankle strain and lumbosacral disc disease and degenerative joint disease had their onset during active service.  


CONCLUSION OF LAW

Right ankle strain and lumbosacral disc disease and degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Right Ankle

The Veteran contends that he injured his right ankle during service on two occasions, first when he jumped out of a bunk and slipped on clothes, and again when he fell down stairs.  He contends that he has had problems with his right ankle, particularly with persistent weakness and instability, since his injury in service.

The Veteran's service treatment records show that he was treated for right ankle pain after he fell down stairs in July 1973.  
An August 2009 VA treatment record noted ankle arthralgias or arthritis.  The February 2010 VA examiner diagnosed a right ankle strain.  The examiner provided a negative nexus opinion and his rationale was that there was no chronic ankle condition noted in service or within 18 months of leaving service and the Veteran reported injury to his right ankle after leaving service.  The February 2010 examiner's rationale is inadequate because it is based partly on the condition not being noted in service; however, the Veteran's service treatment records showed treatment for right ankle pain after he fell down the stairs in service in July 1973.

VA medical opinions were obtained in November 2015, February 2016, and June 2016.  The examiners opined there were no chronic sequelae from his ankle injury in service and the initial injury resolved and, accordingly, provided negative nexus opinions.  However, the Board finds the Veteran's account of the onset of his symptoms in service and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statements, the service treatment records showing an injury to the right ankle in service, the Veteran's current diagnoses, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for is warranted for right ankle strain. 

Back

The Veteran contends that he injured his back while going through training in service and he has had problems with his back since that time.  Service treatment records show the Veteran reported low back pain and was diagnosed with muscle spasms and low back strain in November 1973.

In a December 2009 private treatment record, Dr. Kowalski noted that the Veteran's initial injury was at age 18 when he was in the Army and suffered lumbar strain and eventually received an honorable discharge related to this and that he had ongoing back pain.

The February 2010 VA examiner diagnosed lumbosacral disc disease, lumbar degenerative joint disease with spinal stenosis, and possible L5-S1 discitis osteomyelitis.  However, the February 2010 VA examiner provided a negative nexus opinion.  The November 2015, February 2016, and June 2016 VA medical opinions were also negative nexus opinions.  The Board finds a VA opinion is warranted to address whether the Veteran's back condition is related to service.  As this decision grants service connection for right ankle strain, the VA opinion should also address whether the Veteran's low back condition is caused or aggravated by his right ankle strain. 

The record shows an in-service injury and a current disability.  There is conflicting evidence as to whether there is a link between the in-service injury and the current disability.  The medical opinions are of limited probative value, because they did not fully consider the Veteran's reports.  His reports of ongoing symptomatology and Dr. Kowalski's report place the evidence in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for the claimed low back disability is granted.


ORDER

Service connection for right ankle strain is granted.

Entitlement to service connection for a low back condition to include lumbosacral disc disease and lumbar degenerative joint disease is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


